Citation Nr: 1726379	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  08-28 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including secondary to type II diabetes mellitus, for substitution purposes.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected type II diabetes mellitus, including erectile dysfunction, retinopathy, and cataract, for substitution purposes.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy of the upper right extremity (dominant), for substitution purposes.

4.  Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy of the upper left extremity (non-dominant), for substitution purposes.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the lower right extremity, for substitution purposes.

6.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the lower left extremity, for substitution purposes.

7.  Entitlement to a total disability rating based on individual unemployability due to service connected-disabilities (TDIU), for substitution purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from June 1964 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions in October 2014, October 2013, and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Prior to his death, the Veteran perfected appeals for all the issues indicated above.  The Veteran died in February 2016.  As a matter of law, claims do not survive the death of an appellant.  The Veteran's widow, however, subsequently and timely requested to be substituted as the appellant for purposes of processing the claim to completion.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  The RO found the appellant in this case is a properly substituted claimant.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.

Prior to his death the Veteran had requested a videoconference hearing before a Veterans Law Judge at the local VA office.  He was not afforded this hearing before his death.  The Board does not presume that the widow wishes to testify in a Board hearing, and there is no indication in the widow's filings that she has requested a hearing and is willing to appear in person.  Therefore, there is no hearing request pending before the Board.  38 C.F.R. § 20.700(a).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record indicates that hypertension is related to service-connected type II diabetes mellitus.

2.  The Veteran's type II diabetes mellitus was manifested by requiring insulin, a restricted diet, and oral hypoglycemic agents.

3.  The Veteran's peripheral neuropathy of the upper right extremity has been manifested by mildly severe incomplete paralysis.

4.  The Veteran's peripheral neuropathy of the upper left extremity has been manifested by mildly severe incomplete paralysis.

5.  The Veteran's peripheral neuropathy of the lower right extremity has been manifested by mildly severe incomplete paralysis.

6.  The Veteran's peripheral neuropathy of the lower left extremity has been manifested by mildly severe incomplete paralysis.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension as secondary to service-connected type II diabetes mellitus are met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2016).

2.  The criteria for a rating in excess of 20 percent for service-connected type II diabetes mellitus, including erectile dysfunction, retinopathy, and cataract, has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.103, 3.105, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.25, 4.79, Diagnostic Code (DC) 6006-6066, DC 6027, DC 6029, DC 6080, 4.119, DC 7913, 4.115b, DC 7522 (2016).

3.  The criteria for a rating in excess of 20 percent for service-connected peripheral neuropathy of the upper right extremity (dominant) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.69, 4.124a, DC 8513 (2016).

4.  The criteria for a rating in excess of 20 percent for service-connected peripheral neuropathy of the upper left extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.69, 4.124a, DC 8513 (2016).

5.  The criteria for a rating in excess of 10 percent for service-connected peripheral neuropathy of the lower right extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.124a, DC 8520 (2016).

6.  The criteria for a rating in excess of 10 percent for service-connected peripheral neuropathy of the lower left extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran, the appellant, nor their representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with twelve VA examinations related to the claims on appeal from December 2001 through March 2015.  The examinations were adequate.  The examiners reviewed the medical evidence of record in conjunction with the examinations, and conducted thorough medical examinations of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claims.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient basis  upon which to reach a decision on the Veteran's claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.


II.  Legal Criteria for Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a.  Hypertension, including Secondary to Type II Diabetes Mellitus

The appellant seeks service connection for hypertension as secondary to the Veteran's diabetes mellitus.  After carefully considering the contentions in light of the evidence of record, the Board finds the evidence in equipoise, meaning there is an approximate balance of positive and negative evidence, regarding the proximity of the Veteran's hypertension to his service-connected diabetes mellitus.  Therefore, the benefit of the doubt goes in favor of the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 58.

A review of the Veteran's medical records from the Fitzsimmons Army Medical Center show that the Veteran was diagnosed as early as March 1991, if not earlier with hypertension.  The Veteran's blood pressure (BP) was kept under control with medication and routine checkups.  The medical records also show that the Veteran had high glucose levels as early as July 1991, prompting the treating physician to order testing to evaluate for diabetes mellitus.

In the March 2006 VA examination report, the VA examiner noted that the Veteran was diagnosed with type II diabetes mellitus as well as hypertension in 1995.  The VA examiner opined that the Veteran's hypertension may possibly have been influenced by the diabetes, but since both disabilities were diagnosed at the same time, the VA examiner was not prepared to say that one caused the other.

In the January 2011 VA examination report, the VA examiner reviewed the claims file and noted that the March 2006 VA examination found that the Veteran was diagnosed with diabetes and hypertension in 1995 at approximately the same time.  The VA examiner opined that diabetes mellitus is not a known cause of hypertension.  Furthermore, hypertension could not have been caused by diabetes if they were both diagnosed at the same time.  The examiner observed that, when diabetes causes renal failure then hypertension may develop; however, this takes many years.

In the May 2012 VA examination report, the VA examiner found a 1994 diagnosis for hypertension and a 2012 diagnosis for hypertensive renal disease.  The Veteran's treatment plan included taking continuous medication, notably Amlodipine and Hydrochlorothiazide.  It is unknown if hypertension was confirmed by blood pressure readings taken two or more times on at least three different days.  The Veteran does not have a history of diastolic BP elevation to predominantly 100 or more.  At the time of the VA examination, the Veteran's BP readings were 140/80; 130/70; and 140/80.  The Veteran's hypertension did not impact his ability to work.  The electrocardiogram (EKG) test came back abnormal with a mild severity but no diagnosis of relevance, while the comprehensive metabolic panel (CMP) test came back abnormal with a moderate severity.  The VA examiner opined that hypertension was deemed to be a complication of the Veteran's diabetes and therefore was as likely as not due to diabetes, but did not provide a rationale to support the opinion.

In the May 2013 VA examination report, the VA examiner reviewed the Veteran's medical history and found that the Veteran has a diagnosis for hypertension.  The VA examiner noted that the Veteran's treatment plan did not include taking continuous medication.  The Veteran did not have a history of diastolic BP elevation to predominantly 100 or more.  On the date of the examination, the Veteran's blood pressure read 135/82; second and third readings were inadvertently not taken.  The Veteran does not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to hypertension.  The hypertension does not impact the Veteran's ability to work.  In the diabetes mellitus examination, the VA examiner stated it was at least as likely as not that hypertension, in the presence of diabetic renal disease, is due to diabetes mellitus.  It is less likely than not that the Veteran's diabetes mellitus permanently aggravated the hypertension.  The rationale is that diabetes increases the risk of developing high blood pressure and other cardiovascular problems, because diabetes adversely affects the arteries, predisposing them to atherosclerosis.  

In the March 2015 VA examination report, the VA examiner reviewed all available records but did not examine the Veteran in person.  The VA examiner reported that he could not determine a baseline level of severity of hypertension based upon medical evidence prior to aggravation or the earliest medical evidence following aggravation by the service connected diabetic nephropathy.  No rationale was provide.  The VA examiner reported that the Veteran's hypertension was not as likely as not aggravated beyond its natural progression by diabetic nephropathy because, according to the North Texas HCS medical records, the Veteran was diagnosed with hypertension in August 2000 but developed chronic kidney disease (CKD) in March 2012, and uncontrolled blood pressure can cause CKD.  The VA examination opinion does not address whether the Veteran's service connected diabetes mellitus caused or aggravated the Veteran's hypertension, and is therefore given little weight.

The foregoing demonstrates that entitlement to service connection for hypertension is warranted.  First, the Veteran had a current diagnosis of hypertension.  Second, the evidence is in relative equipoise on the issue of whether type II diabetes mellitus caused or aggravated the Veteran's hypertension.  The March 2006 VA examiner  declined to provide an opinion as to whether it is more likely or not that the Veteran's hypertension is caused or aggravated by his service-connected diabetes, and is therefore given no weight.  The May 2012 and March 2015 VA examinations and opinions of record are inadequate by failing to provide a rationale to support the opinions and are afforded little weight.  The January 2011 and May 2013 VA examinations provide opinions supported by rationale against and in favor of service-connecting hypertension as secondary to service-connected diabetes mellitus, respectively.  The Board finds the evidence is in relative equipoise with regard to this issue.  Therefore the criteria for service connection for hypertension as secondary to service-connected type II diabetes mellitus are met.  38 U.S.C.A. §§ 1110 , 5107(b); 38 C.F.R. §§ 3.102, 3.110.

III.  Legal Criteria for Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

a.  Type II Diabetes Mellitus, including Erectile Dysfunction, Retinopathy, and Cataract

The Veteran submitted a claim for an increase rating for his service connected diabetes mellitus in April 2012.  The Veteran's diabetes is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  DC 7913 provides for a 20 percent rating for diabetes that requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities.

"Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet.App. 360 (2007) (citing 61 Fed.Reg. 20,440 (May 7, 1996)).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process.

A letter dated April 2012 from the Veteran's treating physician states that the physician was currently treating the Veteran for insulin dependent diabetes.  Related to this treatment, the Veteran had a restricted diet and activity requirements.  The physician's letter does not provide information as to what are these dietary restrictions and activity requirements.  While other pertinent medical records include instructions regarding diet restrictions, no other record states instructions related to regulation of activities.  Although VA and private medical records show that the Veteran has been instructed to quit smoking cigarettes and marijuana, these instructions are associated with his treatment for hypertension and not diabetes.

A March 2015 medical report from North Texas HCS indicates that the Veteran reported "pretty good" control of his diabetes.  An October 2014 medical report from the same medical center instructed the Veteran not to use sweetener and to continue with his current dosage of insulin.  Besides insulin, the medical record lists Glipizide to help reduce blood sugar.  There is no regulation of activities instructed in the medical record.

In the December 2001, May 2012 and May 2013 VA examinations, the VA examiners reviewed the Veteran's medical history and noted that the Veteran has consistently been on a diet and medication (either insulin or another drug) to control his diabetes.  This is also reflected in the medical history section of VA examinations for other disabilities.  The Board finds the preponderance of the evidence weighs against a finding that the treatment for diabetes mellitus requires regulation of activities.  The Board believes that if such treatment was directed, it would be reflected in the medical records more than on the single occasion noted in the March 2015 clinical record.  As a rating in excess of 20 percent requires regulation of activities, an increased rating is not warranted at any time during the appeal period.  

A noncompensable rating is assigned to a disability when the criteria for a compensable rating are not met.  38 C.F.R. § 4.31.  In the May 2013 VA examination, the VA examiner stated that the Veteran's erectile dysfunction was as likely as not due to his diabetes.  The RO found the disability to be noncompensable but associated it with the Veteran's service-connected diabetes.  There is no DC for erectile dysfunction.  An analogous DC therefore must be utilized to determine if it is compensable.  38 C.F.R. § 4.20.  38 C.F.R. § 4.115b addresses disabilities of the genitourinary system.  DC 7522 thereunder, which is for penis deformity with loss of erectile power, is most analogous to erectile dysfunction, and calls for a 20 percent rating.  

While the Veteran's loss of erectile power is undisputed, the May 2013 VA examination does not reference any penis deformity and a physical examination showed it to be normal.  Therefore, the Veteran's erectile dysfunction is noncompensable and is part of the diabetic process.

In the October 2012 VA examination, the VA examiner diagnosed the Veteran with mild bilateral diabetic retinopathy.  The RO found the disability to be noncompensable but associated it with the Veteran's service-connected diabetes.  

Diabetic retinopathy is rated under 38 C.F.R. § 4.84a, DC 6006-6066, 6080.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  In this case, the hyphenated diagnostic code indicates that retinopathy, under DC 6006, is the service-connected disability.  Impairment of visual acuity, under DC 6066, as well as impairment of visual fields, under DC 6080, are residual conditions.  

Under DC 6006, a 10 percent rating is warranted if there is either visual impairment due to the particular condition or on incapacitating have a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  Under DC 6066, a 10 percent rating is warranted if vision acuity in one eye is 20/50 and vision in the other eye is 20/50 or 20/40.  Under DC 6080, a 10 percent rating is warranted if there is unilateral loss of the temporal half, unilateral loss of the nasal half, unilateral loss of the inferior half, or the unilateral or bilateral loss of the superior half of the visual field; a bilateral 20/40 visual acuity is noncompensable and is part of the diabetic process.

In the October 2012 VA examination, the VA examiner found that the Veteran did not have any incapacitating episodes attributable to any eye condition during the previous 12 months.  The VA examiner found that the Veteran did not have a visual field defect or a condition that may result in a visual defect.  The VA examiner found the Veteran's visual acuity to be 20/40 or better bilaterally uncorrected distance vision, 20/40 or better bilaterally uncorrected near vision, 20/40 or better bilaterally corrected distance vision, and 20/40 or better corrected near vision.  Therefore, the Veteran's diabetic retinopathy disability is noncompensable and is rated as part of the diabetic process.

In the October 2012 VA examination, the VA examiner diagnosed the Veteran with mild bilateral cataracts and opined that the disability was as likely as not related to diabetes.  The RO found the disability to be noncompensable but associated it with the Veteran's service-connected diabetes.  

Under DC 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79, DC 6027.  DC 6061-6066 contain the criteria to evaluate impairment of central visual acuity, in which a 10 percent rating is warranted if vision acuity in one eye is 20/100 and 20/40 in the other eye; 20/70 in one eye and 20/40 in the other eye; or 20/50 in one eye and 20/50 or 20/40 in the other eye.  38 C.F.R. § 4.79.  Aphakia is rated under DC 6029 and is evaluated based on visual impairment, and the resulting level of visual impairment is elevated one step, with a minimum rating of 30 percent.  38 C.F.R. § 4.79, DC 6029.  

In the October 2012 VA examination the VA examiner found the Veteran's visual acuity to be 20/40 or better bilaterally uncorrected distance vision, 20/40 or better bilaterally uncorrected near vision, 20/40 or better bilaterally corrected distance vision, and 20/40 or better corrected near vision.  The VA examiner did not find aphakia.  Therefore, the Veteran's cataract disability is noncompensable and is part of the diabetic process.

Based on the above, the Board finds that an increased rating is not warranted at any time for type II diabetes mellitus, including erectile dysfunction, retinopathy, and cataract.  

b.  Peripheral Neuropathy of the Upper Right Extremity (Dominant)

The Veteran submitted a claim for an increase rating for his service connected peripheral neuropathy (PN) of the upper right extremity in April 2012.  The Veteran's PN is rated as 20 percent disabling under 38 C.F.R. § 4.124a, DC 8513.  DC 8513 provides for a 20 percent rating for mild incomplete paralysis.  A 40 percent rating is warranted for moderate incomplete paralysis of the dominant-hand only.

In the May 2013 VA examination, the VA examiner found the Veteran had diabetic PN in all extremities, the most common complication of diabetes.  Diabetes is thought to damage nerves as a result of prolonged elevated levels of blood glucose.  Diabetic neuropathy can affect different parts of the body, and symptoms can range from mild to severe.  The VA examiner found that the Veteran had constant moderate pain (may be excruciating at times), moderate intermittent pain (usually dull), no paresthesias and/or dysesthesias, and moderate numbness in the upper right extremity.  Strength, deep tendon reflexes, vibration sensation, and cold sensation were normal.  Light touch/monofilament testing was normal for the shoulder area, inner/outer forearm, and hand/fingers.  Position sense was decreased.  There were no trophic changes or muscle atrophy.  The VA examiner assessed the severity of the Veteran's PN of the upper right extremity as mild incomplete paralysis of the radial and medial nerve.  The Veteran does not have any scars (surgical or otherwise) related to any conditions or treatment of conditions related to the disability.  The VA examiner noted that the Veteran's diabetic NP did not impact his ability to work.  There is no other evidence of record where a health care professional opined as to the severity of the peripheral neuropathy.  The Board finds the May 2013 VA examination report probative of the extent of impairment due to the peripheral neuropathy.  The Veteran's self-report symptomology does not indicate a greater level of impairment.  Therefore, an increased rating in excess of 20 percent is not warranted.

c.  Peripheral Neuropathy of the Upper Left Extremity (Non-Dominant)

The Veteran submitted a claim for an increase rating for his service connected PN of the upper left extremity in April 2012.  The Veteran's PN is rated as 20 percent disabling under 38 C.F.R. § 4.124a, DC 8513.  DC 8513 provides for a 20 percent rating for mild incomplete paralysis.  A 30 percent rating is warranted for moderate incomplete paralysis of the non-dominant-hand only.

In the May 2013 VA examination, the VA examiner found the Veteran had diabetic PN in all extremities.  The VA examiner found that the Veteran had constant moderate pain (may be excruciating at times), moderate intermittent pain (usually dull), no paresthesias and/or dysesthesias, and moderate numbness in the upper left extremity.  Strength, deep tendon reflexes, vibration sensation, and cold sensation were normal.  Light touch/monofilament testing was normal for the shoulder area, inner/outer forearm, and hand/fingers.  Position sense was decreased.  There were no trophic changes or muscle atrophy.  The VA examiner assessed the severity of the Veteran's PN of the upper left extremity as mild incomplete paralysis of the radial and medial nerve.  The Veteran does not have any scars (surgical or otherwise) related to any conditions or treatment of conditions related to the disability.  The VA examiner noted that the Veteran's diabetic NP did not impact his ability to work.  There is no other evidence of record where a health care professional opined as to the severity of the peripheral neuropathy.  The Board finds the May 2013 VA examination report probative of the extent of impairment due to the peripheral neuropathy.  The Veteran's self-report symptomology does not indicate a greater level of impairment.  Therefore, an increased rating in excess of 20 percent is not warranted.

d.  Peripheral Neuropathy of the Lower Right Extremity

The Veteran submitted a claim for an increase rating for his service connected PN of the lower right extremity in April 2012.  The Veteran's PN is rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8520.  DC 8520 provides for a 10 percent rating for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.

In the May 2013 VA examination, the VA examiner found the Veteran had diabetic PN in all extremities.  The VA examiner found that the Veteran had constant moderate pain (may be excruciating at times), no intermittent pain (usually dull), no paresthesias and/or dysesthesias, and mild numbness in the lower right extremity.  Strength and deep tendon reflexes were normal.  Tight touch/monofilament testing was normal for the knee/thigh, but decreased for the ankle/lower leg and foot/toes.   Position sense was decreased.  Vibration sensation and cold sensation were normal.    There were no trophic changes or muscle atrophy.  The VA examiner assessed the severity of the Veteran's PN of the lower right extremity as mild incomplete paralysis of the sciatic nerve.  The Veteran does not have any scars (surgical or otherwise) related to any conditions or treatment of conditions related to the disability.  The VA examiner noted that the Veteran's diabetic NP did not impact his ability to work.  There is no other evidence of record where a health care professional opined as to the severity of the peripheral neuropathy.  The Board finds the May 2013 VA examination report probative of the extent of impairment due to the peripheral neuropathy.  The Veteran's self-report symptomology does not indicate a greater level of impairment.  Therefore, an increased rating in excess of 20 percent is not warranted.  Therefore, an increased rating in excess of 10 percent is not warranted.

e.  Peripheral Neuropathy of the Lower Left Extremity

The Veteran submitted a claim for an increase rating for his service connected PN of the lower left extremity in April 2012.  The Veteran's PN is rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8520.  DC 8520 provides for a 10 percent rating for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.

In the May 2013 VA examination, the VA examiner found the Veteran had diabetic PN in all extremities.  The VA examiner found that the Veteran had constant moderate pain (may be excruciating at times), no intermittent pain (usually dull), no paresthesias and/or dysesthesias, and moderate numbness in the lower left extremity.  Strength and deep tendon reflexes were normal.  Light touch/monofilament testing was decreased on the knee/thigh, ankle/lower leg, and foot/toes.  Position sense was decreased.  Vibration sensation and cold sensation were normal.  There were no trophic changes or muscle atrophy.  The VA examiner assessed the severity of the Veteran's PN of the lower left extremity as mild incomplete paralysis of the sciatic nerve.  The Veteran does not have any scars (surgical or otherwise) related to any conditions or treatment of conditions related to the disability.  The VA examiner noted that the Veteran's diabetic NP did not impact his ability to work.  There is no other evidence of record where a health care professional opined as to the severity of the peripheral neuropathy.  The Board finds the May 2013 VA examination report probative of the extent of impairment due to the peripheral neuropathy.  The Veteran's self-report symptomology does not indicate a greater level of impairment.  Therefore, an increased rating in excess of 20 percent is not warranted.  Therefore, an increased rating in excess of 10 percent is not warranted.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to a disability rating in excess of 20 percent for service-connected type II diabetes mellitus, including erectile dysfunction, retinopathy, and cataract, is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy of the upper right extremity (dominant) is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy of the upper left extremity (non-dominant) is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the lower right extremity is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the lower left extremity is denied.


REMAND

The appellant is a properly qualified substitute claimant, and as such, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  38 U.S.C.A. § 5121A.  

Following her application for substitution, the appellant submitted additional medical evidence from private medical centers, including a letter from the Veteran's treating physician addressing TDIU, stating how the Veteran's disabilities in combination became a barrier to gainful employment.  The appellant did not waive review of the evidence by the AOJ.  38 C.F.R. §§ 3.103(d), 20.1304(c).

Accordingly, the case is REMANDED for the following action:
	
1.  Undertake appropriate development to obtain any outstanding records pertinent to the appellant's claims, specifically VA treatment records that have not been associated with the claims file.  If any requested records are not available; the record should be annotated to reflect such and the appellant notified in accordance with 
38 C.F.R. § 3.159(e).

2.  Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and her representative.

3.  Schedule the Veteran for a VA examination to determine the impact of his service connected disabilities on his industrial capacity.  The Board is aware the Veteran is deceased.  The evidence regarding industrial capacity is to be based on an interview with the appellant and a review of the medical records.  

(a)  The examiner should obtain a history from the appellant on the Veteran's day-to-day activities to include hobbies, housework, yardwork, community involvement, and driving.

(b)  The examiner should ask the appellant to describe in her own words the functional impact of the Veteran's diabetes, retinopathy, cataract, peripheral neuropathy of all extremities, and hypertension disorders on his ability to engage in substantially gainful work.  The appellant's response should be recorded in the report.

(c)  Considering the appellant's report, coupled with the latest examination findings and review of any pertinent clinical records, the examiner should indicate the objective functional effects of the Veteran's service connected disorders on his ability to perform the physical and mental acts required for employment.

(i)  With regard to physical acts, the examiner should address functions of the upper and lower extremities to include the ability to sit, stand, walk, bend, carry, lift, grasp, pull and push.  The examiner should indicate whether the Veteran could lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why.  Please, do not state generically that the Veteran had "difficulty with prolonged standing, sitting, and walking," but rather provide specific details, as appropriate, that identify the frequency, duration, and/or severity of any limitation that arose from the service-connected disorders.

(ii)  With regard to mental acts, the examiner should address functions of the mind to include concentration, focus, attention, and memory.  The examiner should indicate whether the Veteran displayed objective signs of sleep impairment and, if so, whether this was due to any of the service connected disorders.

(iii)  The examiner should indicate the effect, if any, of the Veteran's medications and/or treatment for diabetes and hypertension could have on his ability to performed the physical and mental acts required for employment.

The examiner should refrain from commenting on whether the Veteran was employable.

4.  After completing any additional notification or development deemed necessary, readjudicate the claim for TDIU.  If the claim remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


